This is an action to have a trust declared, and to recover a lot (228) of land.
Upon an adverse ruling as to the admissibility of certain evidence, not necessarily determinative of the action, the plaintiff submitted to judgment of nonsuit and appealed.
The appeal must be dismissed upon the authority of Teeter v. Mfg. Co.,151 N.C. 602, and the cases there cited.
If parties were allowed to appeal whenever dissatisfied with a ruling upon evidence, the trial of the cause upon its merits could be indefinitely postponed.
Appeal dismissed.
Cited: Hill v. Clark, 209 N.C. 358. *Page 212